Citation Nr: 0519521	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-03 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a disability of the 
back of the neck, right shoulder and right arm, including 
manifestations of shaking.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbar sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1972 to February 
1974.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The veteran testified in support of these 
claims at a hearing held before the Board, in Washington, 
D.C., in May 2005.

These claims are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
action.  VA will notify the veteran and his representative if 
they are required to take further action with regard to these 
claims.


REMAND

The veteran claims entitlement to service connection for a 
disability of the back of the neck, right shoulder and right 
arm, and entitlement to an increased evaluation for a low 
back disability.  Additional action is necessary before the 
Board decides these claims.

First, in May 2005, after the veteran's claims file had been 
transferred to the Board, the veteran submitted evidence to 
the RO in support of his claim for an increased evaluation.  
The RO transferred this evidence to the Board without 
considering it in the first instance.  There is no indication 
in the record that the veteran is waiving his right to have 
the RO do so.  

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, or to obtain the appellant's waiver.  See 67 
Fed. Reg. 3,099, 3,103-04 (Jan. 23, 2002).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003), however, the United States Court of 
Appeals for the Federal Circuit held that the provisions of 
38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. 
§ 7104(a) (West 2002), because they denied appellants a 
"review on appeal" when the Board considered additional 
evidence without remanding the case to the RO for initial 
consideration of that evidence.  In light of this holding, on 
remand, AMC must ensure that the veteran is afforded due 
process by initially considering the previously noted 
evidence in support of his claim for an increased evaluation 
for a low back disability.

Second, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004), are 
applicable to the veteran's appeal.  The VCAA provides that 
VA must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with these 
provisions.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

To date, VA has not strictly complied with the VCAA by 
providing the veteran adequate assistance regarding his 
claims.  The VCAA provides that VA must afford a claimant a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  In this case, an examination is necessary.  

The veteran underwent a VA spine examination in February 
2002, but the report of that examination is inadequate to 
decide the claims at issue in this appeal.  The examiner who 
conducted that examination did not review the claims file, 
which includes evidence showing that the veteran has, in 
part, degenerative disc disease of the lumbar spine and a 
lumbar disc herniation.  This examiner found that, although 
there were subjective complaints of pain, there was no 
objective evidence to substantiate the veteran's claim of an 
old or new injury with secondary effects.  

Given this opinion, the RO endeavored to reschedule the 
veteran for another examination.  However, according to the 
veteran, he did not receive notification of the examination 
so he did not report on the date expected.  Inasmuch as no 
medical professional has reviewed the claims file, and based 
on that review, offered an opinion as to the severity of the 
veteran's service-connected low back disability, another 
examination is necessary.  During such examination, it is 
also necessary to obtain a medical opinion as to whether the 
veteran has a disability of the back of the neck, right 
shoulder and right arm, and if so, whether that disability 
too is related to service, or whether it is related to the 
veteran's service-connected back disability.  

Third, in a Statement of Accredited Representation in 
Appealed Case dated October 2004, the veteran's 
representative asserted that the veteran's service-connected 
low back disability was affecting the veteran's employment.  
The RO did not consider this assertion in conjunction with 
all applicable regulations, including 38 C.F.R. 
§ 3.321 (2004), when deciding the veteran's claim.  Prior to 
doing so on remand, the RO must ensure that the veteran is 
advised that it is his responsibility to furnish all 
employment records that may support this particular 
assertion.  See Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  

Fourth, the RO has evaluated the veteran's low back 
disability as 10 percent disability pursuant to the 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  The veteran now claims that 
doctors have diagnosed him with degenerative disc disease and 
that his service-connected back disability encompasses that 
disease.  During the course of this appeal, VA twice amended 
the regulations governing evaluations of back disabilities.  
Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome changed.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2004)).  Effective September 26, 2003, 
the entire section of the rating schedule that addresses 
disabilities of the spine, including intervertebral disc 
syndrome, changed.  68 Fed. Reg. 51,443 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004)).  Diagnostic Code 5243 now governs evaluations of 
intervertebral disc syndrome.

In a statement of the case issued in October 2002, the RO 
advised the veteran of some, but not all, of the amended 
criteria.   Moreover, the RO did not consider the veteran's 
claim pursuant to all the amended criteria.  Such action 
should be taken on remand.  See VAOPGCPREC 7-03 (November 19, 
2003), 68 Fed. Reg. 25,179 (2004), citing to Landgraf v. USI 
Film Products, 511 U.S. 244 (1994).

This appeal is REMANDED for the following action:

1.  AMC should contact the veteran and 
inform him that he is responsible for 
submitting information from his employers 
or other sources to support his assertion 
that his service-connected low back 
disability affects his ability to work.

2.  AMC should afford the veteran a VA 
examination of the back of his neck, 
right shoulder, and right arm.  AMC 
should inform the veteran that any 
failure to attend the scheduled 
examination might have an adverse effect 
on his claim.  AMC should forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) list all objective clinical 
findings associated with the 
veteran's low back, neck, right 
shoulder and right arm;

b) diagnose any low back, neck, 
right shoulder, or right arm 
disorder shown to exist; 

c) offer an opinion regarding 
whether it is at least as likely as 
not that any neck, right shoulder or 
right arm disorder is related to the 
veteran's period of active service 
or to his service-connected low back 
disability;  

d) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's low 
back disability, including the 
degrees of lost active and passive 
spine flexion and extension; 

e) specifically indicate whether the 
veteran has ankylosis of the lumbar 
spine, and if so, describe the 
nature of that ankylosis; 

f) consider whether the veteran's 
low back disability causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if so, 
describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use in 
terms of additional loss of motion 
(expressed in degrees of additional 
motion limitation) beyond that which 
is observed clinically; 

g) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

h) identify any evidence of 
neuropathy or other nerve 
involvement due to the low back 
disability, to include reflex 
changes and/or muscle spasm; 

i) identify any functional 
impairment of the lower extremities 
due to disc disease, and assess the 
frequency and duration of any 
attacks of such disease, to 
specifically include an assessment 
of any incapacitating episodes of 
disc disease necessitating bed rest 
prescribed by a physician during a 
12-month period; 

j) describe the impact of the 
veteran's low back disability on his 
daily activities and employability; 
and 

k) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  AMC should then readjudicate the 
claims on appeal based on a consideration 
of all of the evidence of record, 
including that which was associated with 
the claims file in June 2005.  With 
regard to the veteran's claim for an 
increased evaluation for a low back 
disability, AMC should consider all 
pertinent regulatory criteria and 
determine whether that disability has 
been appropriately characterized as 
lumbar sprain, or whether it should be 
recharacterized to include disc disease.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
AMC should provide the veteran and his 
representative a supplemental statement 
of the case, which cites all pertinent 
regulatory criteria for evaluating 
diseases of the spine, including 
degenerative disc disease, and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




